           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT KONIKOWSKI and,
TARA KONIKOWSKI,
husband and wife,                       CIVIL ACTION NO. 3:15-cv-02001

           Plaintiffs,

           v.                           (SAPORITO, M.J.)

SPECIALTY RETAILERS, INC. and
MAVERICK COMPANIES, INC. and
SUNRISE OF MYRTLE BEACH,
INC. D/B/A SUNRISE CARPETS,

           Defendants.


                           MEMORANDUM

     This diversity action is before us on the motion for reconsideration

(Doc. 66) filed by the defendant, Specialty Retailers, Inc. (“Specialty

Retailers”). Specialty Retailers seeks reconsideration of our order (Doc.

64) denying its motion for summary judgment. (Doc. 56). For the

reasons set forth herein we will grant the motion for reconsideration.

I.   Background

     As we write solely for the parties, we incorporate our recitation of

the facts set forth in our memorandum dated September 26, 2018. (Doc.

63). In its motion for reconsideration, Specialty Retailers contends that

                                    1
we erred as a matter of law by applying the wrong substantive legal

standard to this case. As the motion for reconsideration has been fully

briefed and argued, it is ripe for disposition.

II.   Legal Standard

      The denial of a motion for summary judgment is an interlocutory

order.   Bines v. Kulaylat, 215 F.3d 381, 384 (3d Cir. 2000); Clark

Distrib. Sys., Inc. v. ALG Direct, Inc., 12 F. Supp 3d 702, 717 (M.D. Pa.

2014). Under Rule 54(b), “[a]n order that does not dispose of every

claim in an action ‘may be revised at any time before the entry of a

judgment adjudicating all the claims and all the parties’ rights and

liabilities.”’ Clark Distrib. Sys., 12 F. Supp. 3d at 717 (quoting Fed. R.

Civ. P. 54(b)); see also Qazizadeh v. Pinnacle Health Sys., 214 F. Supp

3d 292, 295 (M.D. 2016). Reconsideration of interlocutory orders “may

be had even if a movant cannot show an intervening change in

controlling law, the availability of new evidence that was not available

when the court issues the underlying order, or ‘the need to correct a

clear error of law or fact or to prevent manifest injustice.”” Qazizadeh,

214 F. Supp. 3d at 295 (quoting Max’s Seafood Café ex rel. Lou-Ann, Inc.

v. Quinteros, 176 F. 3d 669, 677 (3d Cir. 1999)). “Instead, the court may


                                      2
permit reconsideration whenever “consonant with justice to do so.”’ Id.

(quoting St. Mary’s Area Water Auth. v. St. Paul Fire & Marine Ins. Co.,

412 F. Supp 2d 630, 632 (M.D. Pa. 2007)); see also Clark Distr. Sys., 12

F. Supp. 3d at 717 (citing United States v. Jerry, 487 F.2d 600, 605 (3d

Cir. 1973)).

     III. Discussion

     Specialty Retailers bases its motion for reconsideration on the

ground that there is a need to correct a clear error of law. Although

“[w]e may or may not have committed clear error, . . . that is not the

standard we apply to a challenge to an interlocutory order.” St. Mary’s

Water Auth., 472 F. Supp 2d at 632 n.2. Nevertheless, in light of the

newly identified authority presented by Specialty Retailers in their

Rule 54(b) motion papers, we find reconsideration of our prior order

denying summary judgment to be “consonant with justice.”

     In its motion papers, Specialty Retailers specifies that it “is not

seeking indemnification for a judgment or settlement.” (Doc. 73, at 3).

Rather it is seeking payment for attorneys’ fees and costs under

Maverick’s duty to defend. (Id.).       In essence, Specialty Retailers is

seeking a ruling from the court that it is entitled to reimbursement of


                                    3
attorneys’ fees and costs incurred in defending itself in this action. If

that determination is made in Specialty Retailers’ favor, it argues that

the parties can proceed to litigate or negotiate the amount of reasonable

attorneys’ fees and costs to which it is entitled.

     In our Memorandum of September 26, 2018, we relied upon

McClure v. Deerland Corp., 585 A.2d 19, 22 (Pa. Super. Ct. 1991), which

set forth the substantive standard applicable in the context of pure

indemnification claims.     We have now reviewed Williams v. Braden

Drilling, LLC, Civil Action No.: 3:11-cv-2342, 2014 WL 4828153 (M.D.

Pa. Sept. 29, 2014), which was referenced in Specialty Retailers’ brief in

support of its motion for reconsideration.1          In Williams, the court

determined that a similar indemnification clause was enforceable

without the case first being adjudicated or settled. Further, the court

granted summary judgment in favor of the indemnitee and in doing so

declared that the indemnitor must indemnify and pay to defend the

indemnitee in the suit. Williams, 2014 WL 4828153, at * 6-7.

     Upon further review, we agree that Williams more appropriately


1
 Specialty Retailers did not rely upon nor cite Williams in either its
brief in support of its motion for summary judgment (Doc. 57) or its
reply brief (Doc. 62).
                                      4
states the substantive legal standard applicable to this case. There,

Williams cites a four-prong standard established by the Third Circuit in

order to enforce an indemnification clause.

           First, the clause must not contravene public
           policy. Second, the contract must relate solely to
           the private affairs of the contracting parties and
           not include a matter of public interest. Third,
           each party must be a free bargaining agent. In
           addition, an exculpatory or indemnity clause will
           not be enforced unless it is clear that the
           beneficiary of the clause is being relieved of
           liability only for his/her own acts of negligence.
           The clause must be construed strictly, and the
           contract must state the intention of the parties
           with the greatest particularity. Furthermore, any
           ambiguity must be construed against the party
           seeking immunity, and that party also has the
           burden of proving each of the prerequisites to
           enforcement.

Williams, 2014 WL 4828153, at *6; Am. Stores Props., Inc. v. Spotts,

Stevens & McCoy, Inc., 648 F. Supp. 2d 700, 706 (E.D. Pa. 2009) (citing

Valhal Corp. v. Sullivan Assoc., 44 F.3d 195, 202 (3d Cir.1995)).

     Applying this standard to the facts of this case, we find that the

indemnification clause does not contravene public policy. Second, the

contract relates to the private affairs of the parties and does not include

a matter of public interest. Third, defendant Maverick Companies, Inc.,

does not argue that it was not a free bargaining agent when entering

                                     5
into the contract. Finally, we do not find the contract, and in particular,

the indemnification clause, to be ambiguous even under a strict

construction analysis against Specialty Retailers, as the party seeking

indemnification.

     Specialty Retailers relies upon the indemnification provisions that

require Maverick to indemnify, defend or hold it harmless against any

claims, causes of action, or expenses (including attorneys’ fees and court

costs) incurred by Specialty Retailers because of an injury to a plaintiff

arising out of Maverick’s alleged negligence.      (Doc. 35-1, at 26).   A

review of the second amended complaint reflects that the plaintiff

alleged several acts of negligence against Maverick. (Doc. 28 ¶ 25).

Each one of the allegations of negligence would trigger the duty to

defend in the indemnification provision. Black’s Law Dictionary defines

a claim as “a statement that something yet to be proved is true.” Black’s

Law Dictionary 301 (10th ed. 2014). It defines a cause of action as “a

group of operative facts giving rise to one or more bases for suing; a

legal theory of a law suit.” Id. at 266-67. It is beyond dispute that this

suit falls within the meaning of a claim and a cause of action.




                                     6
     In our earlier Memorandum, we observed that Specialty Retailers

relied “upon plaintiffs’ allegations in the second amended complaint” in

support of its contention that it came within the terms of the

indemnification provisions in the agreement. (Doc. 63, at 9).      It is

undisputed that the Konikowski s alleged various acts of negligence by

Maverick and its subcontractor. Those allegations triggered Maverick’s

duty to defend Specialty Retailers. Upon further review of Specialty

Retailers’ motion for summary judgment, we should have viewed this as

coming within Maverick’s duty to defend. Thus, we will grant Specialty

Retailers’ motion for reconsideration and its motion for summary

judgment.

     An appropriate order follows.



                                 s/Joseph F. Saporito, Jr.
                                 JOSEPH F. SAPORITO, JR.
                                 U.S. Magistrate Judge


Dated: May 3, 2019




                                     7
